DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the formulas:


    PNG
    media_image1.png
    205
    357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    209
    305
    media_image2.png
    Greyscale

which renders the scope of the claim indefinite for the following reason. Claim 9 depends from claim 1, and claim 1 recites the limitation that “each ring of the six fused rings is fused to no more than two other rings”. The above structures recited in claim 9 each contain six (6) fused rings, however, in each, the central benzene ring is fused three (3) rings instead of two (2). Accordingly, it is unclear how one can simultaneous meet the requirements that each ring of the six (6) fused rings is fused to no more than two other rings recited in claim 1 and obtain the above structures recited in claim 9.

Claim 10 recites the following formula for structure G, 

    PNG
    media_image3.png
    126
    186
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    156
    452
    media_image4.png
    Greyscale

which renders the scope of the claim indefinite for the following reasons Claim 10 depends from claim 1, and claim 1 recites the limitation that “each ring of the six fused rings is fused to no more than two other rings. The above structures recited in claim 10 each contain six (6) fused rings, however, in each, the central benzene ring is fused three (3) rings instead of two (2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0141522).

Regarding claim 1, Ma et al discloses a compound comprising ligand LA ([0017] and [0021]), i.e.

    PNG
    media_image5.png
    263
    351
    media_image5.png
    Greyscale
,
where Z1 to Z8 are C ([0024]); X is O ([0024]); and R1, R2, R3, R5 and R6 are H ([0017]). The group R4 represents a di-substitution and is a C2 alkenyl that can combine to form a ring, i.e. a C6 aromatic ring such as benzene or a combination of an alkyl and a C2 alkenyl for form a C5 aromatic ring ([0018] and [0056]).
	From the above, the reference discloses ligand LA given by recited Formula I, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
where ring A is a pyridine, RA is H; and Z1 is C and Z2 is N. The group G is the fused ring structure, i.e.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
consisting of six (6) fused rings, where two (2) rings are 5-membered aromatic rings – one (1) carbocyclic ring and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 
Alternatively, the reference discloses that group G is the fused structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
consisting of six (6) fused rings, where three (3) rings are 5-membered aromatic rings – two (2) carbocyclic rings and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 
 
Regarding claim 2, Ma et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RA and RB are H.

Regarding claim 3, Ma et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z1 is C and Z2 is N. 

Regarding claim 4, Ma et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z1 is C and Z2 is N, while the claimed require that Z1 is N and Z2 is C. Thus, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Ma et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Ma et al teaches all the claim limitations as set forth above. As discussed above, recited ring A is pyridine.

Regarding claim 6, Ma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Ir ([0020]).

Regarding claim 7, Ma et al teaches all the claim limitations as set forth above. As discussed above, ring G consists of two (2) 5-membered rings and four (4) six-membered rings.

Regarding claim 8, Ma et al teaches all the claim limitations as set forth above. As discussed above, ring G consists of three (3) 5-membered rings and three (3) six-membered rings.

Regarding claim 9, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses structure G as:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
This corresponds to the recited formula:

    PNG
    media_image9.png
    196
    260
    media_image9.png
    Greyscale
,
where R1, R2, and R3 are H; Y1 is O, and Y2 is CRXRY, where RX and RY are H.

Regarding claim 15, Ma et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode ([0029] and [0001]). The light emitting layer comprises a compound comprising ligand LA ([0017] and [0021]), i.e.

    PNG
    media_image5.png
    263
    351
    media_image5.png
    Greyscale
,
where Z1 to Z8 are C ([0024]); X is O ([0024]); and R1, R2, R3, R5 and R6 are H ([0017]). The group R4 represents a di-substitution and is a C2 alkenyl that can combine to form a ring, i.e. a C6 aromatic ring such as benzene or a combination of an alkyl and a C2 alkenyl for form a C5 aromatic ring ([0018] and [0056]).
A given by recited Formula I, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
where ring A is a pyridine, RA is H; and Z1 is C and Z2 is N. The group G is the fused ring structure, i.e.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
consisting of six (6) fused rings, where two (2) rings are 5-membered aromatic rings – one (1) carbocyclic ring and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 
Alternatively, the reference discloses that group G is the fused structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
consisting of six (6) fused rings, where three (3) rings are 5-membered aromatic rings – two (2) carbocyclic rings and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of 

Regarding claim 16, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer. Additionally, the reference discloses that the compound is an emissive dopant ([0092]).

Regarding claims 17-18, Ma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as ([[036]):

    PNG
    media_image10.png
    141
    279
    media_image10.png
    Greyscale
,
i.e. a compound contains a dibenzofuran group as recited in claim 17 and identical to the compound recited in claim 18.

Regarding claim 19, Ma et al discloses a consumer a product comprising organic light emitting device ([0030]). The organic light emitting device comprises an anode, a cathode, and a A ([0017] and [0021]), i.e.

    PNG
    media_image5.png
    263
    351
    media_image5.png
    Greyscale
,
where Z1 to Z8 are C ([0024]); X is O ([0024]); and R1, R2, R3, R5 and R6 are H ([0017]). The group R4 represents a di-substitution and is a C2 alkenyl that can combine to form a ring, i.e. a C6 aromatic ring such as benzene or a combination of an alkyl and a C2 alkenyl for form a C5 aromatic ring ([0018] and [0056]).
	From the above, the reference discloses ligand LA given by recited Formula I, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
where ring A is a pyridine, RA is H; and Z1 is C and Z2 is N. The group G is the fused ring structure, i.e.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
consisting of six (6) fused rings, where two (2) rings are 5-membered aromatic rings – one (1) carbocyclic ring and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 
Alternatively, the reference discloses that group G is the fused structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
consisting of six (6) fused rings, where three (3) rings are 5-membered aromatic rings – two (2) carbocyclic rings and one (1) aromatic heterocyclic ring. The remaining four (4) rings are 6-membered aromatic rings. The recited group RB is H. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-6, 8, and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 9, and 16-20 of U.S. Patent No. 11,142,538 (U.S. ‘538).

Claims 1-2, and 9 of U.S. ‘538 recites a compound comprising the ligand:

    PNG
    media_image11.png
    237
    312
    media_image11.png
    Greyscale
,
where X7-Z11 are N or CRQ, where RQ is H; Y is O or S; and RF is H. Thus, U.S. ‘538 recites a ligand given by Formula I, recited in instant claim 1, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
A is H; Z1 is C; and Z2 is N. The structure G consists of six (6) aromatic rings, where three (3) rings are 5-membered heteroaromatic rings and three (3) rings are 6-membered carbocyclic rings; and the recited group RB is H.
	Furthermore, it is noted that:
	Claim 9 of U.S. ‘538 encompasses the subject matter recited in instant claims 2, 3, 5.
	Claim 4 of U.S. ‘538 encompasses the subject matter recited in instant claim 6.
	Claim 9 of U.S. ‘538 encompasses the subject matter recited in instant claim 8.

Claim 16 U.S. ‘538 recites an organic light emitting device comprising an anode, a cathode, and an organic layer comprising a compound given by Formula (II). The claim does not recite the compound as recited in instant claim 15.  However, claim 9 of U.S. ‘538 recites a compound comprising the ligand:

    PNG
    media_image11.png
    237
    312
    media_image11.png
    Greyscale
,
where X7-Z11 are N or CRQ, where RQ is H; Y is O or S; and RF is H. Thus, U.S. ‘538 recites a ligand given by Formula I, recited in instant claim 1, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
where ring A is a 6-membered aromatic ring; RA is H; Z1 is C; and Z2 is N. The structure G consists of six (6) aromatic rings, where three (3) rings are 5-membered heteroaromatic rings and three (3) rings are 6-membered carbocyclic rings; and the recited group RB is H.
	Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 9 of U.S. ‘538 in the device recited in claim 16 of U.S. ‘538 and thereby obtain the organic light emitting device recited in instant claim 15 with a reasonable expectation of success.
	Furthermore, it is noted that:
	Claim 17 of U.S. ‘538 recites subject matter identical to that recited in instant claim 16.
Claim 18 of U.S. ‘538 recites subject matter identical to that recited in instant claim 17.
Claim 19 of U.S. ‘538 recites subject matter identical to that recited in instant claim 18.

Claim 20 U.S. ‘538 recites a consumer product comprising an organic light emitting device. The light emitting device comprises an anode, a cathode, and an organic layer comprising a compound given by Formula (II). The claim does not recite the compound as recited in instant claim 19.  However, claim 9 of U.S. ‘538 recites a compound comprising the ligand:

    PNG
    media_image11.png
    237
    312
    media_image11.png
    Greyscale
,
where X7-Z11 are N or CRQ, where RQ is H; Y is O or S; and RF is H. Thus, U.S. ‘538 recites a ligand given by Formula I, recited in instant claim 1, i.e.

    PNG
    media_image6.png
    171
    143
    media_image6.png
    Greyscale
.
where ring A is a 6-membered aromatic ring; RA is H; Z1 is C; and Z2 is N. The structure G consists of six (6) aromatic rings, where three (3) rings are 5-membered heteroaromatic rings and three (3) rings are 6-membered carbocyclic rings; and the recited group RB is H.

Claims 1-3, 5-6, 8, and 15-19 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 11,142,538.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See the discussion set forth in Paragraph 19 above

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If written as indicated above, claim 20 would be allowable over the “closest” prior art Ma et al (US 2016/0141522) for the reasons set forth below.

Ma et al discloses a compound comprising ligand LA, i.e.

    PNG
    media_image5.png
    263
    351
    media_image5.png
    Greyscale
.
where X is O. The ligand of the reference comprises a single furan group. However, claim 20 recites ligands comprises two (2) furan groups. Accordingly, the reference discloses a compound outside the scope of that claimed and therefore the reference does not disclose or suggest the compound as required by claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767